Citation Nr: 1411126	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death based on 38 U.S.C.A. § 1151 (West 2002)


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1945 with combat service in the European Theater of Operations.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO of jurisdiction is in Newark, New Jersey.

The appellant originally requested a Board hearing.  However, in January 2014, she wrote that she could not travel to the hearing and wished the Board move forward with her appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Records indicate that the Veteran died in August 2007, while an inpatient at the Robert Wood Johnson University Hospital.  Records of the final hospitalization have not been obtained.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013)

In July 2011, a VA physician provided a negative medical opinion.  The opinion was based in large part on a conclusion that the Veteran had died of coronary artery disease.  In March 2013, the appellant submitted what appears to be a worksheet for the death certificate showing the cause of death was small cell carcinoma.  The VA opinion is therefore insufficient.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the appellant to provide authorization for VA to obtain all records of the Veteran's treatment at the Robert Wood Johnson University Hospital, including records of his final hospitalization in August 2007; and any other records of his treatment after December 2006.

Tell the appellant that she may obtain the records and submit them herself.  Inform her of any records that cannot be obtained, of the efforts made to obtain them, and of any further actions that will be taken.

2.  Ask the physician who provided the July 2011 opinion to review the claims file and clarify whether the newly received records (including the report that the Veteran died of small cell carcinoma) would change any of the opinions previously provided.

If the physician is not available, ask another physician to review the record and provide answers to the questions posed to the physician who provided the July 2011 opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

